NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 29, 2019
                                Decided August 30, 2019

                                          Before

                      DIANE P. WOOD, Chief Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 19-1002

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Illinois.

       v.                                        No. 3:18-CR-30094-DRH-1

MICHAEL E. GRIESINGER,                           David R. Herndon,
    Defendant-Appellant.                         Judge.

                                        ORDER

        Michael Griesinger, a federal inmate, pleaded guilty to assaulting another inmate
in violation of 18 U.S.C. § 113(a)(6) and was sentenced within the relevant applicable
guidelines range to 46 months’ imprisonment, to run consecutively to the remainder of
the sentence he was serving. Griesinger now appeals his sentence, but his appointed
counsel asserts that the appeal is frivolous and seeks to withdraw. See Anders
v. California, 386 U.S. 738 (1967). Griesinger did not respond to counsel’s motion.
See CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses potential
issues that we might expect an appeal of this kind to involve, so we limit our review to
the subjects that he discusses. See United States v. Wagner, 103 F.3d 551, 552–53 (7th Cir.
1996).
No. 19-1002                                                                         Page 2

      Counsel informs us that he consulted with Griesinger and that Griesinger does
not wish to challenge or withdraw his guilty plea. Accordingly, counsel properly avoids
discussing the voluntariness of the plea or the adequacy of the plea colloquy.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

        Counsel does consider whether Griesinger could challenge his sentence but
correctly concludes that such a challenge would be frivolous. Counsel explains that the
district judge accurately calculated an offense level of 16 and a criminal history category
of VI, yielding a guidelines range of 46 to 57 months. Further, we are entitled to treat
Griesinger’s within-guidelines sentence as presumptively reasonable. See United States
v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Counsel does not identify any reason to
challenge that presumption here, and we discern none. The judge properly addressed
all Griesinger’s principal arguments and the sentencing factors in 18 U.S.C. § 3553(a) by
discussing Griesinger’s personal history and characteristics, including his “rough
upbringing” and “extraordinary disadvantages” as a child, as well as the need for
deterrence in a prison setting, where an assault could have “resulted in something
much larger.” Lastly, counsel notes that challenging the consecutive nature of
Griesinger’s sentence would be pointless, given the Sentencing Commission’s
instruction that a sentence for an offense committed during imprisonment should “run
consecutively to the undischarged term of imprisonment.” U.S.S.G. § 5G1.3(a).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.